Title: From George Washington to Denis-Jean-Florimond Langlois de Montheville, marquis Du Bouchet, 8 December 1782
From: Washington, George,Gates, Horatio
To: Du Bouchet, Denis-Jean-Florimond Langlois de Montheville, marquis


                        
                             8 December 1782
                        
                        From the annexed Certificate from Major General Gates under whose command Major Debouchet principally served
                            while in the American Army, and from my own observations while under my immediate command, I have every reason to
                            recommend him as an Officer of Zeal—Intelligence and Bravery. Given at Head Quarters at Newburg the 8th of December 1782.
                        
                            Go: Washington

                        
                     Enclosure
                                                
                            
                                 8 December 1782
                            
                            These Certify that The Bearer, Major Debouchet, served in this Army under my Command this Campaign of
                                1777. That he was in both the Actions, of the 19th September, & 7th of October, and at the Surrender of The
                                whole British Army on the 17th following: That He continued in the Army of the United States during the Campaign of
                                1778, and has upon all Occasion behaved as a good, & Gallant Officer. Given at my Quarters, in the Cantonment of
                                New Windsor, 8th day of December, 1782.
                            
                                Horatio Gates
                                Maj. Gen.
                            
                        
                        
                    